          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

BRIDGET BOYETTE                                         PLAINTIFF

v.                      No. 3:21-cv-61-DPM

TA OPERATING, LLC                                    DEFENDANT

                           JUDGMENT
     The complaint is dismissed without prejudice.



                                               I
                               D .P. Marshall Jr.
                               United States District Judge
